DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s argument and amendment filed 07/02/2021. Claims 1, 7, 12 and 14 are currently amended. Claims 1-15 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/02/2021, with respect to the rejection(s) of claim(s) 1-4, 6, 9, 11 and 14-15 under 35 U.S.C. 103 as being unpatentable over Aggerholm in view of Koehler; and claims 5, 7-8, 10 and 12-13 under 35 U.S.C. 103 as being unpatentable over Aggerholm in view of Koehler and Gilson, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aggerholm, Koehler and Gilson, necessitated by the amendments to the claims.
	Applicant argues (1) Aggerholm fails to disclose the claimed limitations, (2) the hook of Koehler is a further component additionally provided at an end of the filtering part, causing an increase in weight and size of the filter, such that a skilled person in the art would not be motivated to apply the coupling element of Koehler to the filter of Aggerholm because a nondegradable coupling element will cause the filter to not be able to work normally, and (3) Gilson fails to disclose a connecting part formed by a plurality of connecting holes connected to an external mechanism.
	With respect to applicant’s first argument, it is respectfully submitted a combination of references is relied upon to teach the claimed limitations. One cannot show nonobviousness by 
	With respect to applicant’s second argument, attorney arguments do not take the place of evidence (see MPEP 716.01(c)(II)); since applicant has not provided evidence as to how Koehler’s connecting part is structurally different than the connecting part as claimed, the argument is not persuasive, since Koehler discloses a connecting part disposed at an end of the filter device as claimed and configured to be connected to an external mechanism as discussed below. Further, applicant argues the combination of references would prevent Aggerholm from working normally due to the connecting part of Koehler being nondegradable, however, the claims do not recite a degradable connecting part, and as discussed below, one of ordinary skill would’ve understood Aggerholm (as modified) to function appropriately, since Koehler teaches the connecting part as claimed and Aggerholm discloses a holding ring maintaining attachment with at least one strut, Paras. [0056] and [0066]-[0068].
	With respect to applicant’s second argument, the rejection has been clarified, necessitated by the amendments to the claims, to address the plurality of connecting holes functioning as a portion of the connecting part in Aggerholm (as modified). 
Claim Objections
Claims 1, 8 and 12-13 are objected to because of the following informalities:  
In claim 1, the phrase “constrained connecting holes” should read “the plurality of connecting holes”. 
In claim 8, the phrase “the one end of the constraining body” in line 3 should read “the at least one end of the constraining body”.
In claim 12, the phrase “the connecting holes” in line 3 should recite “the plurality of connecting holes”. 
In claim 13, the phrase “the one end of the constraining body” should read “the at least one end of the constraining body”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aggerholm (US 2014/0188152 A1) (previously of record) in view of Koehler (US 2013/0158591 A1) (previously of record) and Gilson (US 2008/0027481 A1) (previously of record).
	Regarding claim 1, Aggerholm discloses (abstract; Paras. [0043]-[0071]; Figs. 1-11B) a filter device, comprising: 
	a filtering part (14, Para. [0043]; Fig. 1) having a first end and a second end opposite to each other (first and second ends of 14, Fig. 1); 
	a degradable constraining part (holding ring 32, Para. [0052]; Figs. 1 and 4) configured to constrain at least the first end of the filtering part (holding ring 332 can be made of biodegradable material and can be used as alternative to ring 32, see at least Figs. 9A-9B depicting holding ring 332 constraining filter portion 14, Paras. [0056] and [0066]-[0068]); 
	a stent part (12, Para. [0043]; Fig. 1) having a first end and a second end opposite to each other (12a and 12b, Para. [0044]; Fig. 1), the first end of the stent part being connected to the second end of the filtering part (Para. [0043]; Fig. 1) and the stent part being disposed coaxial with the filtering part (Para. [0043]; Fig. 1); and
	wherein the constraining part is further configured to constrain the second end of the stent part (second filter 414 equivalent to filter 14 with ring 32 and constrains second end of stent portion 12, Para. [0069]; Fig. 1).
	However, Aggerholm fails to disclose a connecting part disposed at the first end of the filtering part and/or the second end of the stent part and configured to be connected to an external mechanism; a configuration where the connecting part is disposed at the second end of the stent part; a plurality of connecting holes are defined at the first end of the filtering part and/or the second end of the stent 
	Koehler teaches (Paras. [0021]-[0024], [0055] and [0062]-[0063]; Figs. 1 and 11a-11c), in the same field of endeavor, a filter device used in blood vessels (Paras. [0021] and [0055]) including a filter device (10, Para. [0023]; Figs. 1 and 11a-c) having a filtering part (struts 20, 40, para. [0026]) having a first end and a second end opposite each other (Fig. 1), and a support/stent part (lattice 30, paras. [0024] and [0029]; Fig. 1) having a first end and a second end opposite each other (Fig. 1), a connecting part (hook 66, para. [0053]) disposed at the first end of the filtering part and/or the second end of the support/stent part (figs. 11a-c) and configured to be connected to an external mechanism (230, para. [0062]; figs. 11a-c), for the purpose of providing retrieval of the filter from either side of the filter (paras. [0058]-[0059] and [0062]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter device of Aggerholm with the connecting part, as taught by Koehler, in order to provide retrieval of the filter from either side of the filter through either the femoral or jugular vein of the patient, and therefore allow easier access to the filter in all types of treatment situations.
	In the device of Aggerholm (as modified), the connecting part (hook 66 of Koehler) is positioned on or disposed at the second end of the stent part when the constraining part (ring 32 of Aggerholm) is further configured to constrain the second end of the stent part (fig. 1 of Aggerholm).
	Aggerholm (as modified) still fails to teach a plurality of connecting holes are defined at the first end of the filtering part and/or the second end of the stent part; the constraining part is configured to constrain the plurality of connecting holes; the constrained connecting holes form the connecting part.
	Gilson teaches (paras. [0252]-[0279]; figs. 52a-n), in the same field of endeavor, a filtering device for blood vessels having degradable portions to convert the filter between filtering and stenting 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first end of the filter part of Aggerholm (as modified) with the holes in the struts and the constraining body passing through the holes, as taught by Gilson, in order to minimize the amount of material and control the degradation of the constraining part to become encapsulated with the frame into the vein wall, which reduces the risk of clinical complications.
	In the device of Aggerholm (as modified), the connecting holes (341 of Gilson) form a portion of the connecting part, since connecting holes are disposed at a first end of the filtering part and function as a connecting structure (Fig. 1 of Aggerholm).
	Regarding claim 2, Aggerholm (as modified) teaches the device of claim 1. Aggerholm further discloses wherein the filter device has a head end and a tail end opposite to each other (head end is at 14 and tail end is at 12a, Fig. 1), the first end of the filtering part corresponds to the head end of the filter device (Fig. 1), and the second end of the stent part corresponds to the tail end of the filter device (para. [0044]; fig. 1).
	Regarding claim 3, Aggerholm (as modified) teaches the device of claim 2. Aggerholm (as modified) further teaches wherein the stent part comprises a support part (stent rings 16 and support members 18, para. [0044]; fig. 1) and a retrieving part (414, fig. 1) when the connecting part is disposed 
	Regarding claim 4, Aggerholm (as modified) teaches the device of claim 3. Aggerholm further discloses wherein the support part, in an entire length thereof, is not overlapping with the filtering part in an axial direction of the filter device when the further end of the support part is connected to the one end of the retrieving part (end to end connection between stent 12 and filters 14 and 414 results in no overlap, para. [0043]; fig. 1).
	Regarding claim 5, Aggerholm (as modified) teaches the device of claim 3. 
	However, Aggerholm (as modified) fails to teach wherein the support part, in a partial or an entire length thereof, is overlapping with the filtering part in an axial direction of the filter device when the one end of the support part is connected to the one end of the retrieving part.
	Gilson teaches (paras. [0252]-[0279]; figs. 52a-n), in the same field of endeavor, a filter device for blood vessels having degradable portions to convert the filter between filtering and stenting operations (paras. [0257] and [0269]), wherein the filter device includes a filter (340, Figs. 52a-n, para [0252]) having a filtering part (121, para. [0254]; fig. 52a) with a first end and a second end (Fig. 52b) and a support/stent part (303, para. [0253]) having a first end and a second end (302, 312, Fig. 52b), and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support/stent part and the filter part of Aggerholm (as modified) to overlap, as taught by Gilson, in order to capture thrombi while remaining in contact with the vessel wall while the device is in a filtering configuration to promote tissue ingrowth and minimize the risk of complications such as migration and perforation.
	Regarding claim 6, Aggerholm (as modified) teaches the device of claim 3. Aggerholm further discloses wherein the retrieving part comprises a plurality of retrieving rods (struts 30, para. [0052]; figs. 1 and 4-5; portion 414 is second filter and has same structure as 14, para. [0069]) distributed along a circumferential direction of the support part (fig. 1), and one end of each of the plurality of retrieving rods is connected to the support part (fig. 1), and further ends of the plurality of retrieving rods are constrained together by the constraining part (struts 30 constrained via ring 32, para. [0052]).
	Regarding claim 7, Aggerholm (as modified) teaches the device of claim 6. Aggerholm (as modified) further teaches wherein the further ends of the plurality of retrieving rods are provided with the plurality of connecting holes (see rejection of claim 1 above, Aggerholm (as modified) would include openings 341 of Gilson disposed at distal ends of struts 30 in Aggerholm), and the constraining part comprises a constraining body which passes through the plurality of connecting holes (see rejection of 
	Regarding claim 8, Aggerholm (as modified) teaches the device of claim 7. Aggerholm (as modified) further teaches wherein at least one end of the constraining body is fixed (suture 342 tied in knot, para. [0281], fig. 52e of Gilson), and a further end of the constraining body passes through the plurality of connecting holes and then is connected to the one end of the constraining body (paras. [0254] and [0282]; figs. 52e-g of Gilson).
	Regarding claim 9, Aggerholm (as modified) teaches the device of claim 2. Aggerholm (as modified) further teaches wherein the stent part comprises a support part (16 and 18, para. [0044]; fig. 1) when the connecting part is disposed at the first end of the filtering part (see rejection of claim 1 above, Aggerholm (as modified) would include connecting part/hook 66 disposed at first end of filter 14, fig. 1 of Aggerholm); the support part has one end connected to the second end of the filtering part (fig. 1), and a further end that is open (at least one end of stent 12 where filter 414 is not present, para. [0058]; fig. 5).
	Regarding claim 10, Aggerholm (as modified) teaches the device of claim 9. 
	However, Aggerholm (as modified) fails to teach wherein the support part, in a partial or an entire length thereof, is overlapping with the filtering part in an axial direction of the filter device when the first end of the stent part corresponds to the tail end of the filter device.
	Gilson teaches (paras. [0252]-[0279]; figs. 52a-n), in the same field of endeavor, a filter device for blood vessels having degradable portions to convert the filter between filtering and stenting operations (paras. [0257] and [0269]), wherein the filter device includes a filter (340, Figs. 52a-n, para [0252]) having a filtering part (121, para. [0254]; fig. 52a) with a first end and a second end (Fig. 52b) and a support/stent part (303, para. [0253]) having a first end and a second end (302, 312, Fig. 52b), and further where the support part (303), in a partial or an entire length thereof, is overlapping with the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support/stent part and the filter part of Aggerholm (as modified) to overlap, as taught by Gilson, in order to capture thrombi while remaining in contact with the vessel wall while the device is in a filtering configuration to promote tissue ingrowth and minimize the risk of complications such as migration and perforation.
	Regarding claim 11, Aggerholm (as modified) teaches the device of claim 9. Aggerholm further discloses wherein the support part, in an entire length thereof, is not overlapping with the filtering part in an axial direction of the filter device when the second end of the stent part corresponds to the tail end of the filter device (end to end connection between stent 12 and filters 14 and 414 results in no overlap, para. [0043]; fig. 1).
	Regarding claim 12, Aggerholm (as modified) teaches the device of claim 9. Aggerholm (as modified) further teaches wherein the first end of the filtering part is provided with the plurality of connecting holes (see rejection of claim 1 above, Aggerholm (as modified) would include openings 341 of Gilson at distal end of filter 14), and the constraining part comprises a constraining body which passes through the connecting holes (see rejection of claim 1 above, Aggerholm (as modified) would include suture 342 of Gilson extending through openings 341, figs. 52a-n) and is fixed (suture 342 of Gilson tied in knot, paras. [0255] and [0281]).
	Regarding claim 13, Aggerholm (as modified) teaches the device of claim 12. Aggerholm (as modified) further teaches wherein at least one end of the constraining body is fixed (suture 342 of 
	Regarding claim 14, Aggerholm (as modified) teaches the device of claim 1. Aggerholm (as modified) further teaches wherein the connecting part has a recessed space configured to engage with the external mechanism (inside of hook 66, fig. 11a of Koehler).
	Regarding claim 15, Aggerholm (as modified) teaches the device of claim 14. Aggerholm (as modified) further teaches wherein the connecting part is a hook or a tube having a notch (hook 66, para. [0062]; fig. 11a of Koehler).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0113753 A1 to Klausen, disclosing a filter assembly including a biodegradable fastener element.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771